Case 1:19-cv-21875-FAM Document 1-1 Entered on FLSD Docket 05/09/2019 Page 1 of 6




          EXHIBIT “A”
I
    Case 1:19-cv-21875-FAM Document 1-1 Entered on FLSD Docket 05/09/2019 Page 2 of 6
                                   19
                                                    -0 6P




                                        C.ORPOk, ATE;8E     , RVICE WMPOY
                                                  .1,26., I li-AY.119 19r
                                            1 .ALLAHASSEFFL.123,01.

        Y6U ARE HIDREI AV- SUNKOM
                                , b 6iid''req4i'red tij:,S~r:ve:iipon PLAINTIFFSATTOWEY

                                            . THONY; EOR(
                                        'R
                                         44
                                         ..   WEST FLAGLER :STRE
                                                               'ET
                                        .s.I&E -
                                                 I,FL.33130
             I , . .
       'anab twqIo ifiecoin.Oj4iiit*hich ishetemiith'    :Sqr%,  e'd ppoli,ypu, w-Itbi-h.20 .d    aftet~oMdadNs
        summons.ppon.. y oul; CXGIUSI'V-e 'iff     ay, Of'"r-Vi. Go.:If yoo-.sail~ to:40
                                           - fhe- d          I     :, .-             —      'd
                                                                                         4oJu.grnentby,  ,00;ftuft.w
        be n,-a ~9,Ainst y-oti ''for                            tlw,co    lamt.,
                                                                        IPP         Yoq.:mu  s Calso 40 -ycorkiswer
        WIth thp Clerk of this: C-gyrLwithiii a reasbhablepe.664 of thhe after scrviicel.


                                           :ZA                                    4124/12019
Case 1:19-cv-21875-FAM Document 1-1 Entered on FLSD Docket 05/09/2019 Page 3 of 6




                                       GIENERAL.ALLEGATiONS
                                                                                                           I R,
           This,is,~aatdtion'b~r.thdPl~Liiiiiff fbtd4inftge~
                                                         ~   excee'd-1119315,0,0
                                                                              0, exclu
                                                                                 - `
                                                                                   .. -d-iPg a4         dys , ees:

           or~ costs ptirsotLnt'tb tht Rn~ily, an
                                                dMe -d'
                                                     ic'611t4ve. Add 1993                 aMende
                                                                                            . _ d -(FMLA or

           APO;,40 'redress: i-nj'ii.'
                                    fies resWting-ftora:Defendant'..§ unjgw      ;'with PlaintV S ti
                                                                                                  'ght§ and

          :,retaliatiottutider FMIA.
                                                                    .
       2. P-itiiiitiff c-oiitiiiu
                               , es to
                                     ''be, a:resident: of'Miarril 17ade County, Plqf ao

       3. ~Pialntiff wasanemplo.yeeofDefendants              ikj-yl~a*,as, a.B.tinciuet:M6h~agot.~iii':M'aiiii Dade

           Coij hty,, Fl-bild&
Case 1:19-cv-21875-FAM Document 1-1 Entered on FLSD Docket 05/09/2019 Page 4 of 6




                                                     .     .
       4. Defendani wiis. ai "persqWi and/6r,an '.'empldyte' put§tiaht tofh6Yarnily.and Medioal

           Leave..Act:of 1993; sinct it-:efnpldys fifty (50) Or riibre employees fof the anii        e

           ttatutotywperlic)d.

                                                                                         ofthefimily-

           andyedica Leave A to.f 1993.
                                    ,
       6. Venue, is:proporc;j n: Mami lbad e County'becausel 611 bf:the actions compiained: cif hereiii

           opcurred whhiji thcj'uzUd
                                  'icAion ofMi4mi::II)ade County;
                                                                                                .
       14 All, conditions prededent'for the fjlin~g:dthis:-ati .nbifbrqiffifs
                                                               io             Cburrhtus:bdempreviov'
                                                                                                   sly




                                        ,OM COMMON TO ALL COXINTS
                       FACT_UAL ALLEOA-TI
       8.Tlainflff '.Derf&mcd; work ef6rbaendant§. from approximately November 2012 to. oii          or
           Obout,,MArc,h 2 1j.2018 a§ ia:Baoquet Manager,

                                         ' was diagnosed, witlI depressipti.
                Iately7years. .60 Plabitiff
       9.ApproNIM

           o 'ok:abmit, February 25., 20,17, Plaintifft husband vas8ed. 4way; 'trigg6rihg h6ir
        4~il,
       1,.

           ,de pressibii.

        i I.:,B6cau§d:. fher rdlaps,e, PI intiff reqqes ed FMLA on or about Atigust.2017.1

        2.,-P-1ai~tifftbok.FMLA ftom.August, 0
                                             2'17vnfi*1  V.ttnbdt 5 2017 bbt w
                                                      No.,                   ~ asstill
                                                                                     iindergoing

           treatment.

       13. As 800ii:                                                     iifitlg.
                                      dk,'fiQn.i ~,PMLA, Vr dbi~ started:w
                 6 as PlaintiTcaffic ba-                                       '% Plaintiff:qp for

           random reasons.

       14,'When Phdnfift reiurned to wotk she. requesited to tdk to. herMariager, Francols t6rries:

           about her disibility Arid situ-atibri. Hb,tefused.
Case 1:19-cv-21875-FAM Document 1-1 Entered on FLSD Docket 05/09/2019 Page 5 of 6




         15. FiancoiswoLild..telt.Pl.tdfitiff   thatitwi,4s, against- the. law tatalk abbut bei dis4bility although

            -plaintiff vvas.willinkto:talk, aboucit,

            6n.or about Deltembek 2017 Geher-atMahapr Jpn'WI4 pra ,t~ld Plaintiff."tco.uld have

            fired you vhik -ypulwere on.,FMLA."

        17,fran:c.pis.als6,d6.n. ed Pi                    stot tb not takdArection from.her pd:ffistead only

            Aake direcdoii: from lim.

        .18.,.0h bk-Ab60t'J6bru&y 2018,TWntiff fonually oMplairied t,o':Human Resources,Ddsdida

             Lqpez.ifi ci letter. Tp..,n6 avail, nothink wag resolve&

        :19.:,Sub"uehtly,on or about Morch:21.1,014, Plaftitiff was tertnitWedfortlie -reason of"poor

             perfbrmalice.~*
                                                                .
        20.Plaffi,ffhas-tet
                 ti                                - -nselihordethatIisrWh6and'intorests titk'Y.be'
                           ainedl the tindemigne'd cou

             protedect.

                                                         Co:lfm" .1
                                         Betafialidif zind,erthe FML4
                             .
        2t. Plalniiffre-a~lqpts each'ancf.ev ry factLiit'a'lle
                                                            gitibn as.stated.An PO           aphg. lt2D abov6as

            .if sabut in fUlLheteim
                                                                              I   .
        22. Plitintiff i's an ihdividuit etititled fo.protectibn utidibt t ht, FMLA.
        21TWAItiff is an,:emptpyqe,witbiri,il)e mpA;4ing.6f,,tht FMLA,

        24. Plaintiff:jengapd in' prptepted:activitv wit,~hihihd mea,nIng0ftheI7MLA,

       .25,Defendam retaliated against.Plaintifffcit'dxetc18iiig.iig4ts #Ot6dted under the:FMLA

       '26..I)efend.aries,:ar,tions,.c,ohg,tit,ute 6 violAfi6n of the FMLA.

                 A -a res,uh of Defend~htis, unii
        '2710:..,,s                                                  , iff has suffered and conti'nues tosuffet,
                                                      I d~widuot pi;airW

             damages,
                                                                                      .
     WMWORF,.'Plaintiff-re 'edtfull
                               SP   prays'for
                                       Y      tli6 following:relief ap-ainst befendaiit-
Case 1:19-cv-21875-FAM Document 1-1 Entered on FLSD Docket 05/09/2019 Page 6 of 6




             A. Adjildgt land decree that' Defend'ani lias vtolated, the FMLA, and ha's: done,so
                                                                                      .
                 willftllly, interitionally azid with reckloss disregard: forPlaffitiWs rikhtp;
                                                                              I
                                         A.tbatDofend=t pay-Plaihtiff appro.pri ate back pay, front
                         judgrnthtr6quWn.-

                                                               thteregt.01 amoants to*bd proved.at trial

                for- ihe untawftil emP"
                                      fovmefit Dractides described- hereim
                                                                                       I
             C. Enter an awardagainst JDdfendanV',and iWaid Plair,itiff c,        ensat Ory, d,arngges: for

                mental anguish,pirs6ohl
                                c       sufferiiig, and loss of enioYment:-Orlife;

                Aeqtil
                   re b6fen8a,fif t 0
                                    * ieffistafe P.Whtiff. io her posifi.00 at the. -tate -Otpay ikid vAth

                the TO: benefits' sh6 would., have, , hacl s e iiot been dist nmiiiat             gainst, by

                Defendanti,okinli.eu6f,reinsii.tement. :-
                                                       a~war-dIef.frotitpay;

                                                                 With a reasonableattbrneys' fees-
             E. Award Plaintifffhe co.st$ of Ns acti0111 to$pth er

                ,and.,

                                                                                    .
             F: OrttniPlah
                         ~nfi                              the Coutt-.deetnsJvqt opaTroper un.der-the

                circumstani*s:

                                          ,JURY DEMAND
               Plaintiff demandstdal by
                                      -jury Of:alIJssUe0OabI.e:as-Dfrtg
                                                                    " "bt ~,b-Y jlar.5.




    j)ated   vh~

                                                         ag a;rggattdrqeysidorri

                                                         RE , Mj,kR,&,OEORGE$-PJE   'R *R',
                                                                                         E PLLC
                                                         4.4. WeaTlagler.s.treei;
                                                         Mlqffil.- Pt 33150
                                                         Telephone:(305)4, 16--$000:
                                                         FaC.Sirnile'(305) 416-5005
